Case 18-08207-TLS
      8:19-mc-00104-UNA
                    Doc 7 Doc
                           Filed
                              # 103/07/19
                                   Filed: 03/25/19
                                             EnteredPage
                                                     03/07/19
                                                          1 of 12:13:16
                                                               2 - Page IDDesc
                                                                          # 1 Main
                           Document       Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF NEBRASKA

    In re:                                   )
                                             )                 Chapter 11
                                  1
    Gordmans Stores, Inc., et al.,           )
                                             )                 Case No. 17-80304 (TLS)
            Post-Effective Date Debtors      )
                                             )                 (Jointly Administered)
                                             )
    META Advisors LLC on behalf of G-Estate )
    Management Company, Inc. (f/k/a Gordmans )                 Adv. Pro. No. 18-08207
    Management Company, Inc.),               )
                                             )
            Plaintiff,                       )
                                             )
    vs.                                      )
                                             )
    Strategic Offsites Group Inc.,           )
                                             )
            Defendant.                       )
    _____________________________________ )

                                          DEFAULT JUDGMENT

             Upon consideration of Plaintiff’s Motion for Entry of Default Judgment (the “Motion”)

against defendant Strategic Offsites Group Inc. (the “Defendant”)2 and the Lutz Affidavit; and the

Court having jurisdiction to consider the Motion and to grant the relief requested therein pursuant

to 28 U.S.C. §§ 157 and 1334; and the matter being a core proceeding under 28 U.S.C. § 157(b)(2);

and venue being proper under 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion having been given; and it appearing that no other or further notice need be provided; and



1
  The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, include: G-Estate Liquidation Stores, Inc., formerly known as Gordmans Stores, Inc. (1987); G-Estate
Liquidation, Inc., formerly known as Gordmans, Inc. (1211); G-Estate Management Company, Inc., formerly known
as Gordmans Management Company, Inc. (5281); G-Estate Distribution Company, Inc., formerly known as
Gordmans Distribution Company, Inc. (5421); G-Estate Intermediate Holdings Corp., formerly known as Gordmans
Intermediate Holdings Corp. (9938); and G-Estate Liquidation, LLC, formerly known as Gordmans LLC (1987)
(collectively, before the Plan Effective Date (as defined in the Motion), the “Debtors”).
2
  Capitalized terms used but not otherwise defined shall have the meanings ascribed to such terms in the Motion.
Case 18-08207-TLS
      8:19-mc-00104-UNA
                    Doc 7 Doc
                           Filed
                              # 103/07/19
                                   Filed: 03/25/19
                                             EnteredPage
                                                     03/07/19
                                                          2 of 12:13:16
                                                               2 - Page IDDesc
                                                                          # 2 Main
                           Document       Page 2 of 2


after due deliberation and sufficient cause appearing therefor, it is hereby ORDERED,

ADJUDGED AND DECREED THAT:

                  1.       The Motion is GRANTED as set forth herein.

                  2.       Judgment is hereby entered in favor of Plaintiff and against Defendant: (i)

in the amount of $32,828.00, which amount includes filing fees of $350.00; and (ii) pursuant to

sections 502(d) and (j) of the Bankruptcy Code, disallowing in full and expunging all claims held

by or filed on behalf of the Defendant against any of the Debtors in the above-captioned cases.

                  3.       The Court retains jurisdiction with respect to all matters arising from or

related to the interpretation and enforcement of this Order.



        March 7
Dated: _________________, 2019



                                                 Honorable Thomas L. Saladino
                                                 United States Bankruptcy Judge

0137551.0658531 4822-7664-2951v2
